MOTION TO DISMISS
NOW INTO COURT through undersigned counsel, come the mover-wife, PAT-TIE PRATHER DeJEAN, and respondent-*1312husband, GANTT NICHOLSON DeJEAN, who respectfully inform the Court that an Application for Certiorari or Writ of Review to the Court of Appeal, Third Circuit, Nos. 83-424 and 83-425; 27th Judicial District Court, Parish of St. Landry, Nos. 82,-495-1 and 85,692-1 was granted by this Honorable Court on June 1, 1984, under the above entitled and numbered cause;
That subsequent to the granting of said writ application the parties herein have settled and compromised their differences and thus hereby move to dismiss the Application for Certiorari or Writ of Review filed herein;
That the parties herein attach hereto and make a part hereof the affidavits indicating that the facts alleged in this motion are true and correct;
That pursuant to Rule V of the Louisiana Supreme Court Rules, it is respectfully requested that this Honorable Court thus dismiss the Application for Certiorari or Writ of Review with prejudice.
ORDERED, ADJUDGED AND DECREED that the Motion to Dismiss be granted and that the Application for Certio-rari or Writ of Review bearing docket number 84-C-0849 of the Louisiana Supreme Court is hereby dismissed with prejudice.